            Case 1:19-cv-00999 Document 1 Filed 04/10/19 Page 1 of 13



                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA


SOUNDEXCHANGE, INC.
733 10th Street, NW
10th Floor
Washington, D.C. 20001
                                                            Civil Action No. ___
                      Plaintiff,

v.
                                                            COMPLAINT
MUSIC CHOICE
650 Dresher Road, #200
Horsham, PA 19044                                           JURY TRIAL DEMANDED

                      Defendant.


                                   PRELIMINARY STATEMENT

       1.      Plaintiff SoundExchange, Inc. (“SoundExchange”) is a non-profit organization

authorized to collect and distribute to performing artists and copyright owners certain statutory

royalties owed for the use of sound recordings protected under Title 17 of the U.S. Code (referred

to herein as the “Copyright Act”). SoundExchange brings this action to recover all royalties that

Defendant Music Choice owes to SoundExchange and has not paid, as well as late fees on the

unpaid royalties, SoundExchange’s costs of conducting a verification of Music Choice’s statutory

royalty payments, and SoundExchange’s costs and attorneys’ fees for this action.

       2.      Under the Copyright Act, certain music service providers such as Music Choice can

avail themselves of statutory licenses that permit them to use in their services sound recordings

protected by federal law without having to negotiate license agreements with the rights owners.

Providers like Music Choice can help themselves to a statutory license by filing a Notice of Use

in the Copyright Office pursuant to regulations at 37 C.F.R. § 370.2. Thereafter, a statutory



                                                1
             Case 1:19-cv-00999 Document 1 Filed 04/10/19 Page 2 of 13



licensee can use sound recordings in its qualifying service to its commercial advantage so long as

it complies with the requirements of the statutory license. But the statutory licenses are not free:

the Copyright Act requires licensees to pay specified royalties on a timely basis for the use of the

valuable works licensed under it.

       3.      The amount of royalties that a statutory licensee must pay is generally determined

in periodic rulemaking proceedings before a U.S. government administrative agency called the

Copyright Royalty Board (“CRB”), which consists of three Copyright Royalty Judges appointed

pursuant to 17 U.S.C. § 801. The resulting royalty rates, along with terms of royalty payment, are

set forth in regulations promulgated by the CRB pursuant to the Copyright Act and the

Administrative Procedure Act. 17 U.S.C. § 803(a)(1). Under those CRB regulations, the royalties

must be paid to SoundExchange.

       4.      Music Choice is one of several thousand digital music service providers that rely

on the statutory licenses, and it provides several different types of digital music services, including

a residential consumer audio service delivered by cable and satellite television providers and an

audio service provided to business establishments. The latter is the focus of this action. Music

Choice describes its “business establishment service” or “BES” as offering “over 50 channels of

CD quality music” to help businesses “create the proper ambiance.”

       5.      Music Choice relies on the statutory license in Section 112(e) of the Copyright Act,

17 U.S.C. § 112(e), to obtain the rights it needs to use sound recordings in its BES. The statutory

royalty rate and payment terms for a BES are set forth in CRB regulations at 37 C.F.R. Part 384.

Currently, the basic royalty rate for a BES is 12.5% of the “Licensee’s ‘Gross Proceeds’ derived

from the use in such service of musical programs that are attributable to copyrighted recordings.”

37 C.F.R. § 384.3(a)(1).



                                                  2
            Case 1:19-cv-00999 Document 1 Filed 04/10/19 Page 3 of 13



       6.      Copyright owners do not have the ability to say “no” to the use of their recordings

under the statutory license, and they and SoundExchange have little visibility into the use of sound

recordings by digital music services relying on the statutory license, except for the limited

reporting that service providers must provide and the opportunity occasionally to have that

reporting verified by an independent auditor under the CRB’s regulations.

       7.      Pursuant to 37 C.F.R. § 384.6, SoundExchange engaged an independent auditor to

verify the royalty statements provided by Music Choice to SoundExchange for its BES for the

period January 1, 2013 through December 31, 2016. That process, which SoundExchange initiated

in 2016, continued into 2018. As a result of that verification procedure, Prager Metis CPAs, LLC

(“Prager Metis”) discovered that Music Choice systematically underpaid statutory royalties for its

BES during the period covered by that procedure, by consistently making an allocation of the fees

and payments it receives for providing its BES in a manner not contemplated by the CRB’s

regulations, and as a result, underreporting its “Gross Proceeds” to SoundExchange.             On

information and belief, Music Choice engaged in the same conduct before and after that period as

well. Because Music Choice has failed to make the required payments to SoundExchange by the

applicable due dates for those payments, Music Choice is required to pay late fees on the owed

payments in addition to paying the amount of the underpayment. 37 C.F.R. § 384.4(e). Music

Choice has failed to pay the applicable late fees. Given the magnitude of Music Choice’s

underpayment, it is also required to pay SoundExchange’s costs of conducting the verification of

Music Choice’s payments. See 37 C.F.R. § 384.6(g).




                                                 3
               Case 1:19-cv-00999 Document 1 Filed 04/10/19 Page 4 of 13



                                 JURISDICTION AND VENUE

         8.     This is a civil action seeking damages under the Copyright Act, 17 U.S.C. § 101, et

seq. This Court has original subject matter jurisdiction over this claim pursuant to 28 U.S.C.

§§ 1331 and 1338(a).

         9.     Venue is proper in this District pursuant to 28 U.S.C. § 1391(b)(1) and (b)(2). A

substantial part of the events giving rise to this suit have occurred in this District, and Music

Choice’s contacts with the District of Columbia are sufficient to subject it to jurisdiction in this

Court.

         10.    Music Choice has elected to be bound by the statutory license by filing the required

Notice of Use of Sound Recordings with the United States Copyright Office in the District of

Columbia; it provides music services throughout the country, including in the District of

Columbia; and, it sends statements of account and royalty payments – including partial payments

for its BES that is the subject of this lawsuit – to SoundExchange’s Washington, D.C. office.

                                            PARTIES

         11.    Plaintiff SoundExchange, Inc. is an independent nonprofit organization organized

and existing under the law of the State of Delaware, with its headquarters at 733 10th Street, N.W.,

10th Floor, Washington, DC 20001. The CRB has designated SoundExchange as the sole entity

in the United States to collect royalties from statutory licensees and distribute those royalties to

performing artists and copyright owners, including for BES.           37 C.F.R. §§ 370.4, 384.4.

SoundExchange is also charged with enforcing statutory license requirements and as such, has

standing to bring this action. See 17 U.S.C. § 114(g)(3).

         12.    Defendant Music Choice is a Pennsylvania general partnership, and has its principal

place of business at 650 Dresher Road, Horsham, PA 19044. Music Choice provides various music



                                                 4
             Case 1:19-cv-00999 Document 1 Filed 04/10/19 Page 5 of 13



channel subscription offerings to businesses and individual subscribers, including what it reports

to SoundExchange is a BES as contemplated by 17 U.S.C. §§ 112(e)(1) and 114(d)(1)(C)(iv).

                                 FACTUAL ALLEGATIONS

A.     The Statutory Framework and Applicable CRB Regulations

       13.     Section 106 of the Copyright Act grants the owner of a copyright in a sound

recording the exclusive right to reproduce the recording and perform it “publicly by means of a

digital audio transmission.” 17 U.S.C. § 106(1), (6); see also id. § 1401(a).

       14.     In the Digital Performance Right in Sound Recordings Act of 1995, Pub. L. No.

104-39, 109 Stat. 336, Congress amended Section 106 of the Copyright Act to grant the public

performance right in Section 106(6), but exempted from that exclusive right public performances

of sound recordings delivered by means of “a transmission to a business establishment for use in

the ordinary course of its business.” 17 U.S.C. § 114(d)(1)(C)(iv).

       15.     Services making digital transmissions to business establishments need to make

reproductions of sound recordings as part of the process of transmitting them, and the exemption

from the new performance right did not provide BES providers a convenient mechanism for

acquiring rights to make such reproductions. Congress addressed the need for licensing of such

copies in the Digital Millennium Copyright Act, where it added to the Copyright Act a statutory

license in Section 112(e) in part to address reproductions made in providing a BES.

       16.     The Section 112(e) statutory license allows a BES provider to make copies of sound

recordings to facilitate the performances it transmits to business establishments under Section

114(d)(1)(C)(iv), if applicable requirements are met. The copies licensed under this license are

referred to as “ephemeral” copies, or sometimes “ephemeral recordings,” because they can only

be used for transmission purposes during a limited time period. See 17 U.S.C. § 112(e)(1)(C). To



                                                 5
             Case 1:19-cv-00999 Document 1 Filed 04/10/19 Page 6 of 13



meet the need of BES providers to make numerous copies of the recordings they use, Section

112(e) contemplates that the CRB may issue regulations allowing for the reproduction of multiple

ephemeral copies of each recording. See 17 U.S.C. § 112(e)(1). The regulations issued by the

CRB so allow. See 37 C.F.R. § 384.3(a)(1) (specifying royalty rate “[f]or the making of any

number of Ephemeral Recordings in the operation of a Business Establishment Service”).

       17.     In exchange for the privilege of making multiple copies of valuable sound

recordings under the statutory license, BES providers must pay statutory royalties at rates

prescribed by the CRB’s regulations and also report their usage of recordings to SoundExchange.

17 U.S.C. § 112(e)(6). Since January 1, 2014, the basic statutory royalty rate has been 12.5% of

the BES provider’s Gross Proceeds. 37 C.F.R. § 384.3(a)(1); Determination of Rates and Terms

for Business Establishment Services, 78 Fed. Reg. 66,276 (Nov. 5, 2013). Before that, the royalty

rate was 10% of the BES provider’s Gross Proceeds. Determination of Rates and Terms for

Business Establishment Services, 73 Fed. Reg. 16,199, 16,200 (Mar. 27, 2008). During the period

2020 to 2023, the rate will gradually increase to 13.5% of the BES provider’s Gross Proceeds. 37

C.F.R. § 384.3(a)(1).

       18.     The CRB’s royalty rate regulations also provide for the payment of late fees by

licensees that fail to make the required royalty payments when due. The late fee is currently “1.0%

per month, or the highest lawful rate, whichever is lower, if either or both a required payment or

statement of account for a required payment is received by the Collective after the due date. Late

fees shall accrue from the due date until both the payment and statement of account are received

by the Collective.” 37 C.F.R. § 384.4(e). Prior to January 1, 2014, the late fee was 0.75% per

month. 73 Fed. Reg. at 16,201.




                                                6
             Case 1:19-cv-00999 Document 1 Filed 04/10/19 Page 7 of 13



       19.     Since shortly after enactment of the statutory license, SoundExchange and its

predecessor have been designated by the CRB and its predecessors as the collective tasked with

collecting and distributing statutory royalties.

       20.     The CRB regulations embodying the terms of statutory royalty payments for BES

and other types of services using the statutory licenses provide a process that permits

SoundExchange to engage an independent auditor to verify the royalty payments made by a

statutory licensee. E.g., 37 C.F.R. § 384.6. However, SoundExchange has received statutory

royalties for nearly 50 BES in one or more of the years in the 2014-2018 BES statutory rate period,

and there are several thousand services of different types that rely on the statutory licenses, so it is

not practicable for SoundExchange to verify any particular service provider’s payments on other

than an episodic basis.       When a verification of a BES provider’s payments reveals an

underpayment of 10% or more, the provider is required to pay SoundExchange’s costs of the

verification procedure. 37 C.F.R. § 384.6(g).

B.     Music Choice’s Underpayment of BES Royalties

       21.     Music Choice provides several different types of digital music services, including

a consumer-oriented audio service delivered by cable and satellite television providers as part of

the packages of residential television service they offer. For regulatory classification purposes,

Music Choice represents that service should be treated as a “preexisting subscription service” or

“PSS.” See 17 U.S.C. § 114(j)(11).

       22.     According to Music Choice’s website, its BES offers over 50 channels of

uninterrupted music, with features such as the ability for Music Choice’s customer to control use

of the service in multiple stores from the customer’s headquarters. On information and belief,




                                                   7
             Case 1:19-cv-00999 Document 1 Filed 04/10/19 Page 8 of 13



Music Choice has provided nearly twice that number of channels of audio programming as part of

its BES.

       23.     On information and belief, Music Choice makes numerous copies of recordings to

be able to provide its BES, including copies in a library from which it selects recordings to be

played through the service and copies made in the process of delivering the service to business

establishments on a day-to-day basis. Music Choice relies on the Section 112(e) statutory license

for the rights it needs to make such copies for use in providing its BES. Accordingly, Music

Choice has remitted statutory royalty payments to SoundExchange for its BES.

       24.     Pursuant to 37 C.F.R. § 384.6, SoundExchange engaged Prager Metis to verify the

royalty payments provided by Music Choice to SoundExchange for its BES for the period January

1, 2013 through December 31, 2016. Music Choice did not fully cooperate in that process, among

other things, by refusing to provide Prager Metis access to any information pertaining to its

activities in 2013. As a result of that verification procedure, Prager Metis discovered that Music

Choice systematically underpaid statutory royalties for its BES during the period covered by that

procedure. Specifically, Prager Metis concluded that SoundExchange was due millions of dollars,

including both unpaid royalties based on persistent underreporting of Gross Proceeds and late fees.

Pursuant to 37 C.F.R. § 384.6(c), the result of this verification procedure “shall be binding on all

parties.” Because the underpayment found by Prager Metis was an underpayment of 10% or more,

SoundExchange is entitled to recover its costs of the verification procedure. 37 C.F.R. § 384.6(g).

       25.     On information and belief, Music Choice engaged in the same conduct before and

after the 2013-2016 verification period as well, which would entitle SoundExchange to a further

recovery of statutory royalties and late fees in an amount to be determined at trial.




                                                 8
              Case 1:19-cv-00999 Document 1 Filed 04/10/19 Page 9 of 13



       26.     Music Choice has argued against Prager Metis’s conclusion and attempted to

explain this deficit by claiming that it allocates the fees and payments it receives from providing

its BES based on the number of channels it provides, and that it is not required to pay BES royalties

on fees and payments it receives from providing its BES to the extent that it allocates such fees

and payments to channels that are also included in its PSS service offering. According to Prager

Metis, Music Choice explained to it that Music Choice offers two BES service packages with a set

number of channels, and that it paid royalties on the fraction of its actual BES receipts

corresponding to the number of channels of music programming provided as part of Music

Choice’s BES and not provided as part of its PSS. As a result of this allocation, and Music

Choice’s reporting to SoundExchange of only the allocated fraction as Gross Proceeds, Music

Choice hid from SoundExchange the vast majority of the fees and payments it actually received

from the provision of its BES.

       27.     Music Choice incorrectly interpreted the BES regulations. When a statutory

licensee makes copies of valuable recordings protected under the Copyright Act for use in

providing a BES, BES royalties are payable on the fees and payments the BES provider receives

from providing its BES. Delivery of the same music channels to different customers as part of a

different service does not make the use of sound recordings in the BES free of any statutory royalty

obligation.

       28.     Moreover, the CRB’s regulations at 37 C.F.R. § 384.3(a) permit an allocation of

BES receipts only on the basis of use of recordings that are, or are not, subject to protection under

the Copyright Act, and provide a very specific formula for making such an allocation. Music

Choice invented its own formula for the allocation of BES receipts, which is not permitted by the

CRB’s regulations.



                                                 9
              Case 1:19-cv-00999 Document 1 Filed 04/10/19 Page 10 of 13



        29.     Finally, even if there were a basis in the CRB’s regulations for the allocation

formula Music Choice invented (and SoundExchange does not believe that there is), the arithmetic

that Music Choice explained to Prager Metis does not conform to available information concerning

the number of BES channels Music Choice has provided. Music Choice reportedly paid royalties

to SoundExchange using an allocation formula that assumed roughly half the number of BES

channels than Music Choice appears to have provided. Thus, under any interpretation of the

CRB’s regulations, it appears that Music Choice has significantly underpaid the required statutory

royalties and applicable late fees.

C.      Late Fees and Verification Procedure Costs

        30.     Because Music Choice has not paid the BES statutory royalties it owes, it must pay

late fees on the unpaid amounts. 37 C.F.R. § 384.4(e).

        31.     Because Music Choice underpaid its BES royalties by 10% or more, it must pay

SoundExchange’s costs of the verification of Music Choice’s payments. 37 C.F.R. § 384.6(g).

                                          COUNT ONE

     (Violation of 34 C.F.R. §§ 384.3 & .4 – Recovery of Unpaid Royalties and Late Fees)

        32.     SoundExchange incorporates by reference paragraphs 1 to 31 as if set forth herein.

        33.     Section 112(e) of the Copyright Act provides a statutory license for the making of

ephemeral copies to facilitate transmissions made as part of a BES. 17 U.S.C. § 112. Because

Music Choice has chosen to rely on that statutory license, it must make royalty payments to

SoundExchange at the rates and on the terms set forth in the CRB’s regulations. 37 C.F.R.

§§ 384.3, .4(a); see also 17 U.S.C. § 112(e)(6).

        34.     Music Choice’s payments to SoundExchange for its BES must be calculated as a

percentage of Music Choice’s Gross Proceeds. 37 C.F.R. § 384.3(a).



                                                   10
               Case 1:19-cv-00999 Document 1 Filed 04/10/19 Page 11 of 13



       35.       Music Choice has systematically excluded from the Gross Proceeds royalty base

used in calculation of its royalty payments and reporting to SoundExchange the vast majority of

the fees and payments it receives from providing its BES. That is not permitted by Section 112(e)

or the CRB’s regulations, and even if the regulations permitted a channel-based allocation of BES

receipts (which SoundExchange does not believe they do), Music Choice has provided more BES

channels that are not part of its PSS than it has paid royalties for.

       36.       Music Choice’s unauthorized exclusions from Gross Proceeds impermissibly

reduced (and continue to reduce) the statutory royalty payments that Music Choice makes to

SoundExchange. Accordingly, the unauthorized exclusions, and consequent underpayments,

contravened the requirement in the CRB’s regulations that a BES “Licensee shall make the royalty

payments due under § 384.3” to SoundExchange. 37 C.F.R. § 384.4(a); see also 17 U.S.C.

§ 112(e)(6).

       37.       Because Music Choice did not pay royalties it owes to SoundExchange on a timely

basis, it must pay late fees on the unpaid amounts. 37 C.F.R. § 384.4(e). Music Choice has not

paid such late fees to SoundExchange.

       38.       Music Choice’s improper actions have deprived SoundExchange of millions of

dollars to which SoundExchange is entitled under the CRB’s regulations.

                                           COUNT TWO

          (Violation of 37 C.F.R. § 384.6(g) – Recovery of Unpaid Verification Fees)

       39.       SoundExchange incorporates by reference paragraphs 1 to 38 as if set forth herein.

       40.       Music Choice’s failure to make royalty payments to SoundExchange as required

by the CRB’s regulations was discovered by SoundExchange when Prager Metis conducted a

verification of Music Choice’s royalty payments for the period 2013-2016. The extent of the



                                                  11
               Case 1:19-cv-00999 Document 1 Filed 04/10/19 Page 12 of 13



underpayment substantially exceeded 10% of Music Choice’s royalty obligation for the period

2013-2016. Accordingly, Music Choice is obligated to pay SoundExchange’s reasonable costs of

the verification of Music Choice’s payments. 37 C.F.R. § 384.4(g). Music Choice has not paid

such costs to SoundExchange.

       41.       Music Choice’s improper actions have deprived SoundExchange of approximately

$35,000 to which SoundExchange is entitled under the CRB’s regulations.

                                 DEMAND FOR JURY TRIAL

       Plaintiff hereby demands a jury trial on all issues so triable.

                                    PRAYER FOR RELIEF

       WHEREFORE, SoundExchange respectfully prays for judgment against Music Choice as

follows:

       a. For compensatory damages in such amounts to be determined at trial arising from

Music Choice’s underpayment of royalties and late fees as required by the statutory license

regulations;

       b. For SoundExchange’s costs of verifying Music Choice’s royalty payments for the

period 2013-2016;

       c. For SoundExchange’s costs and attorneys’ fees in connection with this action pursuant

to 17 U.S.C. § 505; and

       d. For any other relief the Court deems just and proper.




                                                 12
           Case 1:19-cv-00999 Document 1 Filed 04/10/19 Page 13 of 13




Dated: April 10, 2019                Respectfully submitted,



                                     /s/ David A. Handzo                      .

                                     David A. Handzo (D.C. Bar # 384023)
                                     Emily L. Chapuis (D.C. Bar # 1017600)
                                     Michael E. Stewart (D.C. Bar # 144926)
                                     Corinne M. Smith (D.C. Bar # 1025616)
                                     JENNER & BLOCK LLP
                                     1099 New York Avenue NW Suite 900
                                     Washington, DC 20001
                                     (202) 639-6000

                                     Counsel for Plaintiff SoundExchange, Inc.




                                       13
